COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 CHRISTOPHER REY HERRERA,                      '
                                                              No. 08-13-00016-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                              112th District Court
 THE STATE OF TEXAS,                           '
                                                             of Pecos County, Texas
                                               '
                           State.
                                               '             (TC# P-3139-112-CR)




                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until June 7, 2013. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Mel Power, Court Reporter for the 112th District

Court, for Pecos County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before June 7, 2013.

       IT IS SO ORDERED this 8th day of May, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.